DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s Amendment, filed August 12, 2021, attempts to overcome the prior art rejections of Claims 1, 10, and 18 by incorporating a portion of previously-objected to as being allowable Claim 3 into each of these claims.  To explain the amendment, Applicant’s Representative initiated an Interview with the Examiner.  See attached Interview Summary.  During the Interview, the Examiner indicated that the amendment would not overcome the existing prior art rejections and suggested incorporating all of Claim 3 into each of Claims 1, 10, and 18.  Applicant agreed.  The Examiner’s Amendment outlined below reflects the incorporation of Claim 3 into each of Claims 1, 10, and 18.  Therefore, because of the Examiner’s Amendment, the claims are in condition for allowance.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Tyler P. Espy on August 20, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Please cancel Claim 3 and replace Claims 1, 2, and 4-20 as shown below.
1.  A computer-implemented method for identifying travel way features, the method comprising:
obtaining two-dimensional data depicting a surrounding environment of a vehicle and three-dimensional data associated with the surrounding environment;
providing the two-dimensional data as one or more inputs into a machine-learned segmentation model to receive a two-dimensional segmentation as one or more outputs of the machine-learned segmentation model;
generating a current three-dimensional segmentation based at least in part on the three-dimensional data and the two-dimensional segmentation;
storing first data indicative of the current three-dimensional segmentation in a classification database, wherein the classification database comprises second data associated with one or more previously generated three-dimensional segmentations, wherein the second data comprises data indicative of a plurality of representations of historical three-dimensional 
identifying, based on data stored in the classification database, one or more travel way features.
2.  The computer-implemented method of claim 1, wherein the classification database comprises a non-parametric memory configured to maintain a record of three-dimensional datapoints corresponding to the one or more travel way features. 
4.  The computer-implemented method of claim 1, wherein identifying the one or more travel way features based on data stored in the classification database comprises:
identifying a plurality of datapoint sets from the classification database, wherein each of the one or more datapoint sets comprises one or more three-dimensional points and at least one feature vector corresponding to each of the one or more three-dimensional points;
providing each of the plurality of datapoint sets as an input into a machine-learned enhancing model to receive an enhanced three-dimensional segmentation; and
identifying the one or more travel way features based at least in part on the enhanced three-dimensional segmentation.
5.  The computer-implemented method of claim 1, wherein the feature vector corresponding to each three-dimensional point comprises data indicative of at least one of a 
6.  The computer-implemented method of claim 5, further comprising:
determining the occlusion score for each of the plurality of representations of historical three-dimensional datapoints based at least in part on the current three-dimensional segmentation; and 
storing the occlusion score for each of the plurality of representations of historical three-dimensional datapoints in the classification database.
7.  The computer-implemented method of claim 1, wherein the two-dimensional data comprises a plurality of pixels forming an input image, and 	the three-dimensional data comprises three-dimensional point cloud data indicative of LIDAR data. 
8.  The computer-implemented method of claim 7, wherein the two-dimensional segmentation comprises data indicative of one or more classifications associated with one or more of the plurality of pixels forming the input image, and the current three-dimensional segmentation comprises data indicative of a plurality of current three-dimensional datapoints, each of the plurality current three-dimensional datapoints comprising a current three-dimensional point and one or more feature classifications associated with the current three-dimensional point.
9.  The computer-implemented method of claim 1, wherein generating the current three-dimensional segmentation comprises:
fusing the two-dimensional data, the three-dimensional data and the two-dimensional segmentation.
10.  A computing system comprising:
one or more processors; and 

obtaining two-dimensional data depicting a surrounding environment of a vehicle and three-dimensional data associated with the surrounding environment;
providing the two-dimensional data as one or more inputs into a machine-learned segmentation model to receive a two-dimensional segmentation as one or more outputs of the machine-learned segmentation model;
generating a current three-dimensional segmentation based at least in part on the three-dimensional data and the two-dimensional segmentation;
storing data indicative of the current three-dimensional segmentation in a classification database, wherein the classification database comprises second data associated with one or more previously generated three-dimensional segmentations, wherein the second data comprises data indicative of a plurality of representations of historical three-dimensional datapoints associated with the one or more previously generated three-dimensional segmentations, wherein each historical three-dimensional datapoint in the plurality of representations of historical three-dimensional datapoints comprises a three-dimensional point, wherein the second data comprises a respective three-dimensional point for each historical three-dimensional datapoint in the plurality of representations of historical three-dimensional datapoints and a feature vector corresponding to each three-dimensional point; and
identifying one or more travel way features based, at least in part, on data stored in the classification database.

12.  The computer-implemented method of claim 11, wherein the classification database defines a dynamic graph based on a spatial relationship between each of a plurality of three-dimensional points.
13.  The computing system of claim 12, wherein the feature vector comprises data indicative of at least one of a feature classification, occlusion score, LiDAR intensity, or vehicle distance corresponding to the three-dimensional point for each historical three-dimensional datapoint in the plurality of representations of historical three-dimensional datapoints.
14.  The computing system of claim 13, wherein identifying the one or more travel way features based at least in part data stored in the classification database comprises:
identifying a plurality of datapoint sets from the classification database, wherein each of the plurality of datapoint sets comprises one or more three-dimensional points and the feature vector corresponding to each of the one or more three-dimensional points;
providing each of the plurality of datapoint sets as an input into a machine-learned enhancing model to receive an enhanced three-dimensional segmentation; and
identifying one or more travel way features based at least in part on the enhanced three-dimensional segmentation.
15.  The computing system of claim 13, further comprising:

storing the occlusion score for each of the plurality of representations of historical three-dimensional datapoints in the classification database.
16.  The computing system of claim 15, wherein determining the occlusion score for each of the plurality of representations of historical three-dimensional datapoints of the classification database based at least in part on the current three-dimensional segmentation comprises: 
determining a set of current polar coordinates for each current three-dimensional datapoint of the plurality of current three-dimensional datapoints, wherein the set of current polar coordinates comprise one or more angular coordinates and a depth coordinate; 
determining a set of historical polar coordinates for each of the plurality of representations of historical three-dimensional datapoints, wherein the set of historical polar coordinates comprise one or more angular coordinates and a depth coordinate; and 
determining the occlusion score for each of the plurality of representations of historical three-dimensional datapoints based on a comparison between a corresponding set of historical polar coordinates and a matching set of current polar coordinates.
17.  The computing system of claim 16, wherein determining the occlusion score for each of the plurality of representations of historical three-dimensional datapoints based on a comparison between a corresponding set of historical polar coordinates and a matching set of current polar coordinates further comprises: 

computing a difference in depth between the matching set of current polar coordinates and the corresponding set of historical polar coordinates; and 
determining the occlusion score based at least in part on the difference in depth.
18.  An autonomous vehicle comprising:
one or more vehicle sensors;
one or more processors;
one or more communication interfaces;
a machine-learned segmentation model; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising:
obtaining, via the one or more vehicle sensors, two-dimensional data depicting a surrounding environment of the autonomous vehicle and three-dimensional data associated with the surrounding environment;
providing, via the one or more processors, the two-dimensional data as one or more inputs into the machine-learned segmentation model to receive a two-dimensional segmentation as one or more outputs of the machine-learned segmentation model;
generating, via the one or more processors, a current three-dimensional segmentation based at least in part on the three-dimensional data and the two-dimensional segmentation; 

identifying, via the one or more processors, one or more travel way features based at least in part on the second data and the current three-dimensional segmentation.
19.  The autonomous vehicle of claim 18, wherein the autonomous vehicle further comprises: 
a machine-learned enhancing model; and
identifying the one or more travel way features based at least in part on the current three-dimensional segmentation further comprises:
	identifying, via the one or more processors, a plurality of datapoint sets from the classification database, wherein each of the plurality of datapoint sets comprises one or more three-dimensional points and a feature vector corresponding to each of the one or more three-dimensional points;

	identifying, via the one or more processors , the one or more travel way features based at least in part on the enhanced three-dimensional segmentation.
20.  The autonomous vehicle of claim 18, wherein the one or more sensors comprise one or more cameras and one or more LiDAR sensors; and wherein the two-dimensional data comprises one or more pixels forming an input image captured via the one or more cameras, and wherein the three-dimensional data comprises three-dimensional point cloud data indicative of LiDAR data captured via the one or more LiDAR sensors.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
August 20, 2021